Exhibit 10.2
 
CHINA YONGXIN PHARMACEUTICALS INC.
2010 EQUITY INCENTIVE PLAN
 


FORM OF
INCENTIVE STOCK OPTION AGREEMENT




This INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of the
     day of ____________, 20__ (the “Grant Date”), is between China Yongxin
Pharmaceuticals Inc., a Delaware corporation (the “Company”), and
                    (the “Optionee”), a key employee of the Company or of a
Subsidiary of the Company (a “Related Corporation”), pursuant to the China
Yongxin Pharmaceuticals Inc. 2010 Equity Incentive Plan (the “Plan”).


WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.001 (“Common Shares”) in
accordance with the provisions of the Plan, a copy of which is attached hereto;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:


1.          Grant of Option. The Company hereby grants to the Optionee the right
and option (the “Option”) to purchase all or any part of an aggregate of
         Common Shares. The Option is in all respects limited and conditioned as
hereinafter provided, and is subject in all respects to the terms and conditions
of the Plan now in effect and as it may be amended from time to time (but only
to the extent that such amendments apply to outstanding options). Such terms and
conditions are incorporated herein by reference, made a part hereof, and shall
control in the event of any conflict with any other terms of this Option
Agreement. The Option granted hereunder is intended to be an incentive stock
option (“ISO”) meeting the requirements of the Plan and section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), and not a nonqualified
stock option (“NQSO”).


2.          Exercise Price. The exercise price of the Common Shares covered by
this Option shall be $          per share. It is the determination of the
committee administering the Plan (the “Committee”) that on the Grant Date the
exercise price was not less than the greater of (i) 100% (110% for an Optionee
who owns more than 10% of the total combined voting power of all shares of stock
of the Company or of a Related Corporation - a “More-Than-10% Owner”) of the
“Fair Market Value” (as defined in the Plan) of a Common Share, or (ii) the par
value of a Common Share.


3.          Term. Unless earlier terminated pursuant to any provision of the
Plan or of this Option Agreement, this Option shall expire on _____________ __,
20__ (the “Expiration Date”). This Option shall not be exercisable on or after
the Expiration Date.
 
 
 

--------------------------------------------------------------------------------

 
 
4.          Exercise of Option. Subject to any acceleration vesting provisions
contained in the Plan, the Optionee shall have the right to purchase from the
Company, on and after the following dates, the following number of Common
Shares, provided the Optionee has not terminated his or her service as of the
applicable vesting date:


Date Installment Becomes Exercisable
 
Number of Common Shares
         
_____ Shares
   
an additional _____ Shares
   
an additional _____ Shares
   
an additional _____ Shares





5.          Method of Exercising Option. Subject to the terms and conditions of
this Option Agreement and the Plan, the Option may be exercised by written
notice to the Company at its principal office. The form of such notice is
attached hereto and shall state the election to exercise the Option and the
number of whole shares with respect to which it is being exercised; shall be
signed by the person or persons so exercising the Option; and shall be
accompanied by payment of the full exercise price of such shares. Only full
shares will be issued.


[The Committee should select which of the following methods of payment
will be permitted:]


The exercise price shall be paid to the Company -


(a)          in cash, or by certified check, bank draft, or postal or express
money order;


(b)          through the delivery of Common Shares previously acquired by the
Optionee;


(c)          by delivering a properly executed notice of exercise of the Option
to the Company and a broker, with irrevocable instructions to the broker
promptly to deliver to the Company the amount necessary to pay the exercise
price of the Option;


(d)          in Common Shares newly acquired by the Optionee upon exercise of
the Option (which shall constitute a disqualifying disposition with respect to
this ISO);


(e)          in any combination of (a), (b), (c), or (d) above.


[In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Common Shares surrendered on the date of exercise.]
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Common Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Common Shares.


Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option. In the event the Option is exercised by any person
after the death or disability (as determined in accordance with Section 22(e)(3)
of the Code) of the Optionee, the notice shall be accompanied by appropriate
proof of the right of such person to exercise the Option. All Common Shares that
are purchased upon exercise of the Option as provided herein shall be fully paid
and non-assessable.


Upon exercise of the Option, Optionee shall be responsible for all employment
and income taxes then or thereafter due (whether Federal, State or local), and
if the Optionee does not remit to the Company sufficient cash (or, with the
consent of the Committee, Common Shares) to satisfy all applicable withholding
requirements, the Company shall be entitled to satisfy any withholding
requirements for any such tax by disposing of Common Shares at exercise,
withholding cash from Optionee’s salary or other compensation or such other
means as the Committee considers appropriate to the fullest extent permitted by
applicable law. Nothing in the preceding sentence shall impair or limit the
Company’s rights with respect to satisfying withholding obligations under
Section 10 of the Plan.


6.          Non-Transferability of Option. This Option is not assignable or
transferable, in whole or in part, by the Optionee other than by will or by the
laws of descent and distribution. During the lifetime of the Optionee, the
Option shall be exercisable only by the Optionee or, in the event of his or her
disability, by his or her guardian or legal representative.


7.          Termination of Employment by Optionee. If the Optionee’s employment
with the Company and all Related Corporations is terminated by the Optionee for
any reason (other than death or disability or with Good Reason) prior to the
Expiration Date, this Option may be exercised, to the extent of the number of
Common Shares with respect to which the Optionee could have exercised it on the
date of such termination of employment by the Optionee at any time prior to the
earlier of (i) the Expiration Date, or (ii) ninety (90) days after such
termination of employment. Any part of the Option that was not exercisable
immediately before the Optionee’s termination of employment shall terminate at
that time.


8.          Disability. If the Optionee becomes disabled (as determined in
accordance with section 22(e)(3) of the Code) during his or her employment and,
prior to the Expiration Date, the Optionee’s employment is terminated as a
consequence of such disability, this Option may be exercised, to the extent of
the number of Common Shares with respect to which the Optionee could have
exercised it on the date of such termination of employment by the Optionee or by
the Optionee’s legal representative at any time prior to the earlier of (i) the
Expiration Date or (ii) ninety (90) days after such termination of employment.
Any part of the Option that was not exercisable immediately before the
Optionee’s termination of employment shall terminate at that time.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
9.          Termination of Employment by Company without Cause or by Optionee
with Good Reason. If the Optionee’s employment with the Company and all Related
Corporations is terminated by the Company for any reason other than Cause (or is
terminated by the Optionee for Good Reason) prior to the Expiration Date, this
Option may be exercised, to the extent of the number of Common Shares with
respect to which the Optionee could have exercised it on the date of such
termination of employment by the Optionee at any time prior to the earlier of
(i) the Expiration Date, or (ii) one year after such termination of employment.
Any part of the Option that was not exercisable immediately before the
Optionee’s termination of employment shall terminate at that time.


10.          Death. If the Optionee dies during his or her employment and prior
to the Expiration Date, or if the Optionee’s employment is terminated for any
reason (as described in Paragraphs 7, 8 and 9) and the Optionee dies following
his or her termination of employment but prior to the earliest of (i) the
Expiration Date, or (ii) the expiration of the period determined under
Paragraph 7, 8 or 9 (as applicable to the Optionee) this Option may be
exercised, to the extent of the number of Common Shares with respect to which
the Optionee could have exercised it on the date of his or her death by the
Optionee’s estate, personal representative or beneficiary who acquired the right
to exercise this Option by bequest or inheritance or by reason of the Optionee’s
death, at any time prior to the earlier of (i) the Expiration Date or (ii) one
year after the date of the Optionee’s death. Any part of the Option that was not
exercisable immediately before the Optionee’s death shall terminate at that
time.


11.          Termination for Cause. If the Optionee’s employment with the
Company and all Related Corporations is terminated by the Company for Cause
prior to the Expiration Date, any unexercised portion of this Option shall
immediately terminate at that time.


12.          Disqualifying Disposition of Option Shares. The Optionee agrees to
give written notice to the Company, at its principal office, if a “disposition”
of the Common Shares acquired through exercise of the Option granted hereunder
occurs at any time within two years after the Grant Date or within one year
after the transfer to the Optionee of such shares. Optionee acknowledges that if
such disposition occurs, the Optionee generally will recognize ordinary income
as of the date the Option was exercised in an amount equal to the lesser of (i)
the Fair Market Value of the Common Shares on the date of exercise minus the
exercise price, or (ii) the amount realized on disposition of such shares minus
the exercise price. If requested by the Company at the time of and in the case
of any such disposition, Optionee shall pay to the Company an amount sufficient
to satisfy the Company’s federal, state and local withholding tax obligations
with respect to such disposition. The provisions of this Section 12 shall apply,
whether or not the Optionee is in the employ of the Company at the time of the
relevant disposition. For purposes of this Paragraph, the term “disposition”
shall have the meaning assigned to such term by section 424(c) of the Code.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
13.          Securities Matters. (a) If, at any time, counsel to the Company
shall determine that the listing, registration or qualification of the Common
Shares subject to the Option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental or regulatory body,
or that the disclosure of non-public information or the satisfaction of any
other condition is necessary as a condition of, or in connection with, the
issuance or purchase of Common Shares hereunder, such Option may not be
exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval, or satisfaction of such condition shall have
been effected or obtained on conditions acceptable to the Board of Directors.
The Company shall be under no obligation to apply for or to obtain such listing,
registration or qualification, or to satisfy such condition. The Committee shall
inform the Optionee in writing of any decision to defer or prohibit the exercise
of an Option. During the period that the effectiveness of the exercise of an
Option has been deferred or prohibited, the Optionee may, by written notice,
withdraw the Optionee’s decision to exercise and obtain a refund of any amount
paid with respect thereto.


(b)          The Company may require: (i) the Optionee (or any other person
exercising the Option in the case of the Optionee’s death or Disability) as a
condition of exercising the Option, to give written assurances, in substance and
form satisfactory to the Company, to the effect that such person is acquiring
the Common Shares subject to the Option for his or her own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to make such other representations or covenants; and
(ii) that any certificates for Common Shares delivered in connection with the
exercise of the Option bear such legends, in each case as the Company deems
necessary or appropriate, in order to comply with federal and applicable state
securities laws, to comply with covenants or representations made by the Company
in connection with any public offering of its Common Shares or otherwise. The
Optionee specifically understands and agrees that the Common Shares, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the Securities Act of 1933 and, accordingly, the
Optionee may be required to hold the shares indefinitely unless they are
registered under such Securities Act of 1933, as amended, or an exemption from
such registration is available.


(c)          The Optionee shall have no rights as a shareholder with respect to
any Common Shares covered by the Option (including, without limitation, any
rights to receive dividends or non-cash distributions with respect to such
shares) until the date of issue of a stock certificate to the Optionee for such
Common Shares. No adjustment shall be made for dividends or other rights for
which the record date is prior to the date such stock certificate is issued.


14.          Governing Law. This Option Agreement shall be governed by the
applicable Code provisions to the maximum extent possible. Otherwise, the laws
of the State of Delaware (without reference to the principles of conflict of
laws) shall govern the operation of, and the rights of the Optionee under, the
Plan and Options granted thereunder.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Incentive Stock Option Agreement
to be duly executed by its duly authorized officer, and the Optionee has
hereunto set his or her hand and seal, all as of the ______ day of ______, 20__.
 

       
CHINA YONGXIN PHARMACEUTICALS INC.
               
By:  
 
   
Name:
Title:
         
Optionee
   

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
CHINA YONGXIN PHARMACEUTICALS INC.
 
2010 Equity Incentive Plan


Notice of Exercise of Incentive Stock Option




I hereby exercise the incentive stock option granted to me pursuant to the
Incentive Stock Option Agreement dated as of _______, 2010, by China Yongxin
Pharmaceuticals Inc. (the “Company”), with respect to the following number of
shares of the Company’s common stock (“Shares”), par value $0.001 per Share,
covered by said option:


Number of Shares to be purchased:
_______
   
Purchase price per Share:
$_______
   
Total purchase price:
$_______



o
A.
Enclosed is cash or my certified check, bank draft, or postal or express money
order in the amount of $________ in full/partial [circle one] payment for such
Shares;



and/or


o
B.
Enclosed is/are _____ Share(s) with a total fair market value of $ ___ on the
date hereof in full/partial [circle one] payment for such Shares;



and/or


o
C.
I have provided notice to _____ [insert name of broker], a broker, who will
render full/partial [circle one] payment for such Shares. [Optionee should
attach to the notice of exercise provided to such broker a copy of this Notice
of Exercise and irrevocable instructions to pay to the Company the full/partial
(as elected above) exercise price.]



and/or


o
D.
I elect to satisfy the payment for Shares purchased hereunder by having the
Company withhold newly acquired Shares pursuant to the exercise of the Option. I
understand that this will result in a “disqualifying disposition,” as described
in Section 12 of my Incentive Stock Option Agreement.


 
 
 

--------------------------------------------------------------------------------

 
 
Please have the certificate or certificates representing the purchased Shares
registered in the following name or names* :
                                                                   ; and sent to
                                                .




DATED: _______ ___, 20__
   
Optionee’s Signature

 
 

--------------------------------------------------------------------------------

*
Certificates may be registered in the name of the Optionee alone or in the joint
names (with right of survivorship) of the Optionee and his or her spouse.

 
 
- 2 -

--------------------------------------------------------------------------------

 